     Case: 1:16-cr-00224-PAG Doc #: 127 Filed: 02/17/19 1 of 5. PageID #: 2084



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )     CASE NO. 1:16-CR-224
                                               )
                        Plaintiff,             )
               v.                              )     JUDGE PATRICIA A. GAUGHAN
                                               )
BOGDAN NICOLESCU, et al.                       )
                                               )     UNITED STATES OF AMERICA’S
                                               )     MOTION TO STRIKE MICLAUS’
                                               )     BELATED OPPOSITON TO
                        Defendant.             )     THE GOVERNMENT’S MOTION TO
                                               )     ADMIT OUT-OF-COURT STATEMENTS
                                               )     AND ANY OTHER BELATED RESPONSE


        Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Motion to Strike Miclaus’ Belated Opposition to the Government’s Motion To

Admit Out-Of-Court Statements (Dkt. 126) and Any Other Belated Response.

        Miclaus’ belated “opposition” to the Government’s hearsay motion should be stricken

for at least three reasons:

        First, Miclaus’ reply is untimely. It is late even for being late. The Court extended the

defendants’ deadline to respond twice—both times at Nicolescu’s request (and without Miclaus

even joining in the request). When the Court granted Nicolescu’s last motion to extend the

deadline on February 5, the Court held, “There will be no further extensions.” The new

deadline to respond was Friday, February 15. Miclaus missed that third deadline, waited until

after the government had already filed its reply brief, and then filed his brief two days late—

without ever seeking leave to file late or even acknowledging that his filing was late.
    Case: 1:16-cr-00224-PAG Doc #: 127 Filed: 02/17/19 2 of 5. PageID #: 2085



       Second, what Miclaus finally filed cannot even be called a brief. The filing is simply a

long list of exhibit numbers to which Miclaus either “objects” or “may” object. Miclaus does

not provide the basis for any of his objections, let alone any argument in support of his

objections, let alone any legal authority whatsoever in support of his objections. One cannot

even tell from Miclaus’ response whether his objection is based on hearsay, Confrontation

Clause grounds, or both. Miclaus’ failure to provide a substantive response to the government’s

motion is particularly troubling given that (a) the United States crafted a careful and detailed

motion with extensive citation supporting each of its positions; (b) the United States made clear

in the pretrial conference, in its hearsay motion, and in a recent filing opposing an additional

extension (Dkt. 114) that it believed it would be significantly prejudiced if delay prevented the

Court from ruling on its motions before trial; and (c) the Court generously granted defendants

two extensions of time to respond, even over the Government’s objection.

       Third, the fact that Miclaus objects to 2,024 of the 2,306 (approximately 88%) of the

listed exhibits demonstrates that Miclaus’ mystery objections are not made in good faith. Even a

cursory glance at the exhibits to which Miclaus objected show his objections are not made in

good faith. For example, Miclaus objects to Government Exhibits 20, 21, and 22, which are all

selfie photographs of Nicolescu and his girlfriend found on Nicolescu’s Asus cellphone. Dkt.

126-3 at 1. These exhibits are photographs—not statements—and thus, unquestionably not

hearsay. Dkt. 104 at 5-6. Because photographs are not hearsay, they do not raise Confrontation

Clause issues either. Id. at 4-5. Nicolescu does not even contest the authenticity of the Asus

cellphone on which these photos were found. Dkt. 118 at 6. Nonetheless, Miclaus objects to

these three exhibits on some unknown grounds. (Dkt. 126-3 at 1.) And this is just one example

of how Miclaus’ objections are made in bad faith. There are likely more than 2,000 other



                                                 2
     Case: 1:16-cr-00224-PAG Doc #: 127 Filed: 02/17/19 3 of 5. PageID #: 2086



examples. Indeed, Miclaus even objects to scores of exhibits that the government specifically

indicated it was not seeking to admit. Dkt. 104 at 27.

        Miclaus suggests what would inevitably be a multi-day “pretrial hearing” to argue about

the 2,024 exhibits with which he objects, at which he says “the Government will attempt to

rationalize why the specific exhibit at issue is not excluded as a hearsay/Crawford violation . . .

and the Defendant will do the opposite.” Dkt. 126 at 3. But the Government has already

thoroughly laid out its argument for each exhibit, along with the extensive legal authority in its

Motion. Dkt. 104. It is Miclaus who has completely abdicated his responsibility to provide any

substantive (or timely) response whatsoever. Miclaus also says he “will attempt to schedule a

series of meetings” with the government “to sort out” these issues. Dkt. 126 at 2. Had Miclaus

provided substantive responses with authority, the government could have reviewed its position

in light of Miclaus’ substantive response. But Miclaus’ empty response has left the government

with nothing it could possibly meet with Miclaus about. It is as if Miclaus is simply trying to

make it harder for the Court to resolve any of these issues before trial so that he can benefit from

the increased juror confusion that will inevitably result from a longer, broken up, and objection-

laden trial.

        The United States respectfully requests that the Court strike Miclaus’ belated response,

and that it admit or conditionally admit its exhibits.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                By:       /s/ Brian L. Levine
                                                          Brian L. Levine (DC: 480216)
                                                          Senior Counsel
                                                          United States Department of Justice
                                                          1301 New York Avenue, Suite 600

                                                  3
Case: 1:16-cr-00224-PAG Doc #: 127 Filed: 02/17/19 4 of 5. PageID #: 2087



                                        Washington, DC 20005
                                        (202) 616-5227
                                        (202) 514-6113 (facsimile)
                                        Brian.Levine@usdoj.gov

                                        Duncan T. Brown (NY: 3982931)
                                        Assistant United States Attorney
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3933
                                        (216) 522-7499 (facsimile)
                                        Duncan.Brown@usdoj.gov

                                        Brian M. McDonough (OH: 072954)
                                        Assistant United States Attorney
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3965
                                        (216) 522-2403 (facsimile)
                                        Brian.McDonough@usdoj.gov




                                   4
    Case: 1:16-cr-00224-PAG Doc #: 127 Filed: 02/17/19 5 of 5. PageID #: 2088



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2019, a copy of the foregoing Motion in

Limine was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ Duncan T. Brown
                                                        Duncan T. Brown
                                                        Assistant United States Attorney




                                                  5
